MEMORANDUM OPINION
NIX, Presiding Judge.
This is an Original Proceeding filed by the petitioner in which he alleges he was not adequately represented by counsel, and most particularly in reference to advising him as to his right to an appeal.
Petitioner attached to his petition the transcript of the proceedings before the District Court, and this writer is amazed that said petitioner could expect this Court to read this record and determine that the allegations raised in' his petition are true. The record speaks for itself. We will not recite it here. Suffice it to say that the defendant was not denied any of his Constitutional rights.
The writ (intended to be for Post-Conviction Appeal) is hereby denied.
BUSSEY and BRETT, JJ., concur.